--------------------------------------------------------------------------------

Back to Form 8-K [form8k.htm]
Exhibit 10.2
 
Wellcare of Florida, Inc. d/b/a Staywell Health Plan of Florida
Medicaid Reform HMO Contract
AHCA CONTRACT NO. FAR009
AMENDMENT NO. 3
 
THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and WELLCARE OF FLORIDA,
INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA, hereinafter referred to as the
"Vendor", is hereby amended as follows:
 
1.
Standard Contract, Section II, Item A, Contract Amount, the first sentence is
hereby revised to now read as follows:



 
To pay for contracted services according to the conditions of Attachment I in an
amount not to exceed $214,516,613.00 (an increase of $18,671,984.00), subject to
availability of funds.



2.
Attachment I, Section C, Method of Payment, Item 1, General, the first paragraph
is hereby revised to now read as follows:



 
Notwithstanding the payment amounts which may be computed with the rate tables
specified in Tables 2 thru 6, the sum of total capitation payments under this
Contract shall not exceed the total Contract amount of $214,516,613.00 (an
increase of $18,671,984.00).



3.
Attachment I, Exhibit 2, Enrollment Levels, is hereby deleted in its entirety
and replaced with Exhibit 2-A, Revised Enrollment Levels, attached hereto and
made a part of the Contract. All references in the Contract to Exhibit 2,
Enrollment Levels, shall hereinafter refer to Exhibit 2-A, Revised Enrollment
Levels.


All provisions in the Contract and any attachments thereto in conflict with this
Amendment shall be and are hereby changed to conform with this Amendment.
 
All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in the Contract.
 
This Amendment and all its attachments are hereby made a part of the Contract.
 
This Amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.
 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
AHCA Contract No. FAR009, Amendment No. 3, Page 1 of 2
 

--------------------------------------------------------------------------------


 
Wellcare of Florida, Inc. d/b/a Staywell Health Plan of Florida
Medicaid Reform HMO Contract
 
IN WITNESS WHEREOF, the parties hereto have caused this three (3) page amendment
(which includes all attachments hereto) to be executed by their officials
thereunto duly authorized.
 
WELLCARE OF FLORIDA, INC.
D/B/A STAYWELL HEALTH PLAN OF FLORIDA
 
STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION
SIGNED BY:     /s/ Todd S. Farha        
SIGNED BY:    /s/ Andrew Agwunobi  
NAME: Todd S. Farha
NAME: Andrew Agwunobi M.D.
TITLE: President and CEO
TITLE: Secretary
DATE: 6/4/2007
DATE: 6/14/2007

 
 
List of Attachments/Exhibits included as part of this Amendment:
 
Specify Type          
Letter/ Number          
Description              
Exhibit
2-A
Revised Enrollment Levels (1 Page)

 

 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 
 
AHCA Contract No. FAR009, Amendment No. 3, Page 2 of 2
 
 



--------------------------------------------------------------------------------

      
    

   EXHIBIT 2-A
REVISED ENROLLMENT LEVELS



TABLE 1 (Duval – Area 4, Broward – Area 10)

Agency Area 04


Eligibility Category/ Population
County
Health Plan Provider Number
Plan Type
(Comp or Comp & Catastrophic)
Maximum Enrollment Level
TANF
Duval
 
Comprehensive & Catastrophic
 
3,500
SSI
Duval
 
Comprehensive & Catastrophic
HIV/AIDS
       
Children with Chronic Conditions
       



Agency Area 10


Eligibility Category/ Population
County
Health Plan Provider Number
Plan Type
(Comp or Comp & Catastrophic)
Maximum Enrollment Level
TANF
Broward
 
Comprehensive & Catastrophic
 
30,000
SSI
Broward
 
Comprehensive & Catastrophic
HIV/AIDS
       
Children with Chronic Conditions
       



 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
AHCA Contract No. FAR009, Exhibit 2-A, Page 1 of 1
 